Case 1:19-cv-00542-CMH-MSN Document 22 Filed 01/13/20 Page 1 of 2 PageID# 120
Case l:19-cv-00542-CMH-MSN Document 21-1 Filed 01/09/20 Page 1 of 2 PagelD# 118



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

  DISH NETWORK L.L.C.
                                                   Case No. l-19-cv-00542-CMH-MSN
                Plaintiff,




  MOHAMMAD ATTYAH,individually and
  d/b/a Tarboosh TV,

                Defendant.


                   FINAL JUDGMENT AND PERMANENT INJUNCTION

         Having considered the Stipulation for Entry of Final Judgment and Permanent Injunction

  filed by Plaintiff DISH Network L.L.C ("DISH") and Defendant Mohammad Attyah

  ("Defendant"), and good cause appearing, the Court approves the stipulation and ORDERS as

  follows:

         1.     Judgment is entered for DISH on Count 11 ofthe Complaint(Dkt. 1), which alleges

  Defendant induced and materially contributed to copyright infringement in violation of the

  Copyright Act and 17 U.S.C. § 501.

         2.     DISH is awarded damages of $2,400,000 against Defendant pursuant to 17 U.S.C.

  § 504(c), which consists of $100,000 for each of DlSH's twenty-four registered, copyrighted
  works that Defendant willfully infringed.

         3.     For purposes ofthis order,"Protected Channels" means Aastha; Aastha Bhajan; A1

  Arabiya; A1 Hayah 1; A1 Jazeera Arabic News; A1 Jazeera Mubasher; ART Movies; ATN Bangla;
  ATN News; B4U Music; Band News; CBC; CBC Drama; Future TV; Geo TV; Hekayat; Hum

  Sitaray; India Today; Iqraa; LBC; LDC; MBCl; MBC Drama; MBC Kids (a/k/a MBC3); MBC
  Masr; Melody Classic; Murr TV (a/k/a MTV Lebanon);NBN;New TV (a/k/a A1 Jadeed); Noursat;
  OTV;SAB;SET MAX;Sony SET; Sony MIX; and Zoom.
Case 1:19-cv-00542-CMH-MSN Document 22 Filed 01/13/20 Page 2 of 2 PageID# 121
